Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Richard Klein, on Mar. 4, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1-3 have been amended as shown below.  

1.  (currently amended) A coral composite extract obtained from a Briareum violaceum coral starting material by (i) a crude extraction step and (ii) a column chromatography step, wherein the crude extraction step comprises a solvent extraction treatment combined[[ing]] with an ultrasonic treatment, wherein the coral composite extract comprises at least two briarane-type diterpenoid compounds that are [[of]] excavatolide B (EXC-B)[[,]] and excavatolide Z (EXC-Z), and wherein the at least two briarane-type diterpenoid compounds are the two that are present in in [[of]] the coral composite extract.  

2.  (currently amended) A composition comprising the of , wherein the coral composite extract is a therapeutically [[as an]] effective ingredient.     

3.  (currently amended) The composition of claim 2, wherein the composition is or a medicinal composition.

Briareum excavatum that comprises the compound excavatolide B, EXC-B, and therapeutically effective compositions made with this extract.  EXC-B has the therapeutic properties that it promotes wound healing and angiogenesis, without the abnormal vascular proliferation caused by VEGF.  EXC-B also treats eczema, itching and impaired skin barrier function.  See paragraphs 20-23, 26, 38 and 39.  But, the claims recite that the coral from which the therapeutic extract is made is Briareum violaceum, a different species, and that this extract also comprises excavatolide Z, EXC-Z.   
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-26